Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “bonding a transfer substrate to the second surface of the micro LEDs; peeling off the second temporary substrate; guiding the micro LEDs to bond to an array substrate by the transfer substrate; and peeling off the transfer substrate” as recited in claim 1, and “a first temporary substrate used to temporarily carry the micro LEDs; a substrate peeling off member used to peel off a substrate bonding to the micro LEDs; a tensile substrate used to carry the micro LEDs, wherein the tensile substrate can be stretched horizontally and be stretched vertically; a tensile member comprising a horizontal clamping part and a vertical clamping part, wherein the horizontal clamping part is used to clamp two opposite sides of the tensile substrate on a horizontal direction and applies even external forces away from a center of the tensile substrate on the two opposite sides, and the vertical clamping part is used to clamp two opposite sides of the tensile substrate on a vertical direction and applies even external forces away from the center of the tensile substrate on the two opposite sides; a second temporary substrate used to carry the micro LEDs; and a transfer substrate used to transfer the micro LEDs to an array substrate” as recited in claim 11.
	Claims 2-10 and 12-20 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML